PAPER BALLOTS USED WHERE VOTING MACHINE CAPACITY INADEQUATE The Tulsa County Election Board paper ballots must be used in the coming General Election to be held November 3, 1970.  The Attorney General has had under consideration your opinion request wherein it is stated in an accompanying letter from the Tulsa County Election Board: "Tulsa County will have a programming problem with the voting machines for the coming General Election on November 3, 1970.  "The ballot will have candidates from the Democratic party, the Republican party, the American party, and in one instance, an Independent candidate. This is in addition to the State Questions and various elections and retentions of Judges.  ". . . Tulsa County voting machines do not have the capabilities of straight party voting, when more than two parties are involved, therefore it would seem to me that we have three alternatives available.  1. Programming the machines without straight party levers.  2. Programming the machines with straight party levers for the Democratic party, the Republican Party, with notices to the voter that if he wishes to vote for either the American party candidate or the Independent candidate, he must pull the lever manually.  3. Use paper ballots for the General Election." Based upon this fact situation you ask: "Which of the three possibilities should Tulsa County Election Board be advised to adopt in order to conform to Oklahoma law relating to voting machines?" The specifications for a voting machine to be used in elections in Oklahoma are set out in 26 O.S. 174 [26-174] (1961), which in part provides: "A voting machine to be used must be so constructed as to provide facilities for voting for candidates at both primary and general elections or at a nonpartisan election and also at a combination of a nonpartisan and partisan primary or general election. It must permit a voter to vote for any person, whose name is entitled to appear on the ballot, for any office whether or not nominated as a candidate by any party or organization. It must be so constructed as to permit straight party voting as well as mixed or split tickets. " (Emphasis added) From the facts supplied by you it appears that the voting machines in use by the Tulsa County Election Board do not meet the specifications for their use at the coming General Election to be held November 3, 1970. Such machines are not so constructed as to permit straight party voting when there are candidates from more than two political parties seeking election.  It is therefore the opinion of the Attorney General you should advise the Tulsa County Election Board paper ballots must be used in the coming General Election to be held November 3, 1970.  (W. J. MONROE)